I concur in the result. It seems to me that in order to destroy the defense of contributory negligence there must be "a collision with the engine or cars." But, in order that the defense of contributory negligence shall be available it must be pleaded. Here it was not pleaded. The practical effect is the same, whether it was eliminated by the statute or the proceedings. I, therefore, concur in the result.
MR. JUSTICE HYDRICK concurs in result.
MR. JUSTICE GAGE having, when Circuit Judge, tried the case below, was disqualified and did not sit on the hearing of this appeal. *Page 299